Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2022.
	The examiner agrees with applicant that claims 1-3 can be examined together, as the subject matter is closely aligned. However, the examiner maintains the restriction of claim 4-9 as being drawn to FIG. 19-35; the additional species include control schemes utilizing different variables in different manners than the elected species and therefore would require a separate search path to the point of being a burden. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the change rate" in line 28.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-163553 (herein Kanemoto) in view of Iimura et al (US PGPub No. 2006/0110258).

Kanemoto teaches:

1. An air compressor (10) comprising:

a motor (68) configured to actuate a compression mechanism to generate compressed air;

a tank part (14, 16) in which the compressed air generated by the compression mechanism is stored:

a pressure detector (98) configured to detect a pressure value in the tank part; and a controller (94) configured to drive the motor when the pressure value in the tank part detected by the pressure detector is equal to or smaller than an ON pressure value and to stop drive of the motor when the pressure value in the tank part detected by the pressure detector is equal to or greater than an OFF pressure value (paragraph 51-56),

wherein the controller is (94) capable of executing setting change processing for detecting a continuous drive time or a continuous stop time of the motor and changing at least one of the ON pressure value, the OFF pressure value and an output of the motor, based on the continuous drive time or the continuous stop time (paragraphs 56-63);

Kanemoto frequently monitors pressure in the tank, but does not detect a change amount in order to determine parameters of the setting change processing;

Iimura teaches:

limitations from claim 1, a compressor (1, 20), a tank (10), and a pressure sensor (11, paragraph 31); and a setting change processing in which one of a compressor off pressure value or motor output is changed  based upon a detected change amount of the pressure value in the tank part, and to determine an execution cycle of the setting change processing or a change amount of a value in the setting change processing, based on the change amount of the pressure value (see FIG. 3-5; paragraph 43-56 teaches that the change in pressure in the tank is the basis for an off pressure threshold adjustment Poff that changes as consumption of air from the tank varies);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed, to incorporate a pressure change monitoring step in the control process of Kanemoto, as taught by Iimura, such that compressor on/off thresholds are based on real time changes in consumer activity and interruption of work is minimized (paragraph 9 of Iimura for example).



Iimura further teaches:

limitations from claim 2, wherein the controller is configured to calculate a change rate of the pressure value in the tank part, and to determine the execution cycle of the setting change processing or the change amount of a value in the setting change processing, based on the change rate (paragraph 43-56);

limitations from claim 3, wherein the controller is configured to calculate the change rate of the pressure value in the tank part, to compare the change rate with a previously calculated change rate of the pressure value in the tank part, and to change at least one of the ON pressure value, the OFF pressure value and the output of the motor when a comparison result satisfies a predetermined condition (paragraph 43-56; see for example STEP 110 of FIG. 3);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teaches control of compressors based on the pressure within a tank part: 7326038, 4863355, 9556865, 7722331, 8784070, 9518587.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746